Citation Nr: 1818282	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service asbestos and/or gas exposure.

2.  Entitlement to service connection for hypertension, including as secondary to service connected disability.

3.  Entitlement to service connection for a bilateral eye disability, including as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015 and May 2017, the Board remanded the issues for further development.  The case is again before the Board.

FINDINGS OF FACT

1.  The Veteran was possibly exposed to asbestos while living in the barracks in Germany in 1970 and 1971.  The most probative evidence does not support a finding of exposure to tear gas.

2.  The most probative evidence of record shows that the Veteran's COPD was not caused by his military service, including as due to in-service asbestos or tear gas exposure, nor had its onset in military service.

3.  The most probative evidence of record shows that the Veteran's hypertension was not caused by his military service nor had its onset in military service; nor was caused or aggravated by any service-connected disability.

4.  A bilateral eye disability was not related to service.  Since the Veteran has not established service connection for hypertension, there is no service-connected disorder to which his current bilateral eye disability may be secondarily service-connected.

CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  A bilateral eye disability was not incurred in or aggravated by service, is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).   The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A.  Chronic Obstructive Pulmonary Disease (COPD)

The Veteran's February 1969 entrance examination disclosed a clinically normal heart, lungs, and chest.  

The Veteran's July 1971 separation examination disclosed a clinically normal heart, lungs, and chest.  

The Veteran's December 19, 2001 medical history evaluation from Richmond Internal Medicine / Cardiology & Associates related to his retirement from the railroad shows an impression of COPD.  

A primary care follow up from August 28, 2002 indicates that the Veteran did not have COPD.  Subsequent VA treatment records show impressions of COPD.  A VA treatment record from February 2011 shows COPD (physical domain) "chronic stable."  It shows that the Veteran would treat this by maintaining his weight within normal limits and understanding self-management activities.  Additional VA treatment records are substantially the same.

The December 2015 Board Decision and Remand directed that the Veteran be scheduled for an examination to determine the etiology of his currently diagnosed COPD "If in-service exposure to gas and/or asbestos is confirmed." 

In June 2016, the RO entered a formal finding that VA did not receive the relevant information from the Veteran.  The development of the asbestos and gas exposure claims was therefore halted.

Later, the Veteran notified the RO of more details in a September 1, 2016 statement.  The Veteran contended that he has COPD related to asbestos and or gas exposure.  He reported that there was asbestos in Germany for 18 months from 1980 through 1981.  He also reported that he was exposed to gas in Fort Bragg from August 1969 to October 1969.  

An October 2017 Administrative Decision shows his MOS was Switch Board Operator.  Records show that the Veteran was in Germany from January 21, 1970 to August 9, 1971.  The Decision concludes that while the Veteran's MOS of being a Switch Board Operator is not a high risk occupation for being exposed to asbestos, his account of living in the barracks in Germany in 1970 and 1971 did pose a risk of exposure.  Asbestos was widely used in building materials until the 1970's.  Accordingly, there was enough credible evidence to warrant requesting an examination and medical opinion.  Regarding tear gas exposure, the Joint Services Records Research Center (JSRRC) was not able to locate any unit records pertaining to the 2nd Training Brigade, Fort Bragg, North Carolina for the calendar year 1969.  The JSRRC did review other historical documents that were available and was not able to document that the Veteran was exposed to tear gas.  The Administrative Decision concluded that due to JSRRC findings, VA cannot concede exposure to tear gas.

Here, COPD was not noted or manifest during service.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease process during that time frame.  The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion pales warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  To the extent that the Veteran's lay opinions attempt to link his COPD to service, including as related to possible asbestos or gas exposure, the Board finds that these statements lack supporting objective evidence.  They are consequently assigned diminished probative weight.  

In this case, there is no evidence linking possible exposure to asbestos or gas to the Veteran's COPD.  As noted above, VA has not conceded exposure to gas.  To the extent that the Veteran argues his exposure in service to asbestos has caused his COPD, there is also no opinion providing this link.  However, the mere possible presence of asbestos in the barracks does not conclusively establish direct exposure, let alone provide a conclusive etiology opinion of his current COPD.  The Board also notes that the Veteran's MOS was at low risk for exposure to asbestos.

In addition, the private and VA treatment records only show that COPD manifest many decades after discharge.  There is no evidence or opinion to the contrary indicating that COPD is related to service. To the extent that any probative value was to be given, the general lay assertions are outweighed by the contemporaneous clinical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify any disease entity during that time frame.  In arriving at this finding, there is no reliable evidence linking the Veteran's obstructive sleep apnea to his service, including any possible asbestos and/or gas exposure.  Consequently, service connection for COPD is not warranted. 

B.  Hypertension

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

VA treatment records show impressions of and ongoing treatment for hypertension.  Thus, the Board accepts he currently has a hypertension disability.

However, there is no indication of hypertension during sevice or manifesting to a compensable degree within one year of separation.  His service treatment records were unremarkable for complaints, treatment or diagnoses of hypertension during service.  The Veteran's February 1969 entrance examination disclosed a clinically normal vascular system and heart.  The Veteran's July 1971 separation examination disclosed a clinically normal vascular system and heart.  

In July 2016, the Veteran underwent a VA examination for hypertension.  The Veteran reported "My hypertension started in 1989.  I started receiving care for hypertension in 2002."  The VA examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected major depressive disorder.  The VA examiner also opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The VA examiner explained that it would be mere speculation to confer a nexus that the Veteran's currently diagnosed hypertension was aggravated beyond its natural progression by his service-connected major depressive disorder.  The VA examiner cited peer reviewed medical literature, the claims file, and the Veteran's personal risk factors in rendering these opinions.

The Board also acknowledges that in August 2016, the Veteran submitted an article on a potential relation between depression and hypertension, and notes generally that an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.

The Veteran was afforded an August 2017 VA examination.  The Veteran reported a date of onset of 1999.  He reported presenting since 1999 with fairly severe and frequent headaches, which were fortunately significant improvement by the initiation of antihypertensive medication.  He unfortunately reported relatively poor control, despite a fairly aggressive regimen, with blood pressure exacerbated by his continued depression and anxiety.

A related August 2017 VA medical opinion was obtained.  The VA examiner reviewed the claims file and examined the Veteran.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner explained that service treatment records were silent for any elevated blood pressure readings or any diagnosis of hypertension.  The VA examiner also opined that the currently diagnosed hypertension is less likely than not incurred in or caused by service.  The VA examiner also opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  In this case, the VA examiner found that his hypertension was severe and poorly controlled.  The VA examiner explained that medical records concur with the Veteran's report of long-standing and fairly severe depression and anxiety, both of which are well proven to have a significant negative effect on blood pressure.  

A VA medical opinion was obtained in September 2017.  The VA examiner indicated that all evidence of record was reviewed.

First, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current hypertension had its onset in or is otherwise related to service, or incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner indicated that he reviewed the claims file.  After review, the VA examiner concluded that there exists insufficient medical evidence to substantiate the Veteran's contention for service connection regarding hypertension.  The VA examiner based this upon the fact that there is no record of chronicity or record of treatment with anti-hypertensives until 2002.  There was also no medical evidence in the Veteran's STRs to document that hypertension was noted, recorded or treated in service or within one year of discharge.  The VA examiner highlighted that the Veteran reported during his previous VA examination interview that his hypertension began in 1989, 18 years after discharge.  The VA examiner also highlighted that the Veteran reported that he was first treated for hypertension in 2002, 21 years after discharge from 23 months of non-combat service.  The VA examiner noted that VISTA web recorded a first blood pressure of 133/82 on August 28, 2002 with medication of HCTZ with ongoing treatment and medication changes in 2003 and following years.  The VA examiner concluded that the claimed condition of hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The VA examiner also opined that hypertension was less likely than not caused by the Veteran's service-connected major depressive disorder.  The VA examiner explained that per peer reviewed medical literature, the etiology of hypertension is multifactorial.  Factors including age, race, genetics, lifestyle, environmental factors, sleep Apnea and stress are involved.  He quoted an article from Up to Date from May 2, 2016 showing "Race - Hypertension tends to be more common, be more severe, occur earlier in life, and be associated with greater target-organ damage in blacks."  He also quoted medical literature, "Diabetes and dyslipidemia - The presence of other cardiovascular risk factors, including diabetes and dyslipidemia, appear to be associated with an increased risk of developing hypertension."

The VA examiner noted that the Veteran has high risk factors of being male (age 53 at time of diagnosis), genetics (family history of heart disease), lifestyle (a 17 year history of drug and alcohol abuse from 1970 to 1987), and having sleep apnea.  The VA examiner opined that all of these can contribute to development or progression of hypertension.  The VA examiner noted that the Veteran is also currently diabetic and has hypercholesteremia, which also contribute to the development of hypertension.

The VA examiner noted that current medical literature address associations of hypertension and depression.  After review of the literature, his finding was that although some studies have found "positive correlation" between hypertension and depression, but there is no evidence that can be considered conclusive proof.  The VA examiner cited a Mayo Clinic medical literature indicating that there is no proof that stress (health conditions related to stress - such as anxiety, depression) by itself causes long-term high blood pressure.  

The VA examiner opined that the Veteran's risk factors of age, race, and long term drug and alcohol more likely than not outweigh the unproven factor of depression as causing the development of hypertension.  He explained that the Veteran's many co-morbid conditions and the effects of his past lifestyle of drug and alcohol abuse on the cardiovascular system on the current hypertension condition are more likely to be affecting the progression of his hypertension.  The VA examiner concluded that the claimed hypertension condition is less likely than not proximately due to or the result of the Veteran's service connected depression.

Here, the most probative evidence is the opinions of the August and September 2017 VA examiners, finding that the Veteran's hypertension was not incurred in service, and manifest many years after discharge.  The Veteran's July 1971 separation examination disclosed a clinically normal vascular system and heart.      The record establishes that hypertension was not "noted" during service or within one year of separation.  Furthermore, he did not have characteristic manifestations sufficient to identify any disease entity during that time frame.  

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints of hypertension in 1999.  Indeed, the Veteran's own lay history also places the onset of hypertension many decades after discharge.  This multi-year gap after service provides highly probative evidence against these claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  Accordingly, the Board finds that there is also no basis on which to establish service connection on a one-year presumptive basis. 

The Board also considers the possibility of secondary service connection as a means of entitlement.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his hypertension was caused by stress and his service-connected major depression. The Board notes that, as a layman, the Veteran is not competent to attribute his high blood pressure readings as proximately due to or chronically aggravated by another disability, particularly the service-connected psychiatric disability of major depressive disorder, as this is the type of assessment that requires specialized medical expertise and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Here, the most probative evidence in the VA examinations also shows that the Veteran's hypertension is not proximately due to or the result of service connected disease or injury.  While the Veteran has submitted an article, the article is not on based on his particular condition and risk factors, which were fully considered by the VA examiners.  The Board therefore assigns the most probative weight to the opinions of the August 2017 VA examiner finding that the hypertension was less likely than not caused by the Veteran's service-connected major depressive disorder.  Given the VA examiners reviewed the claims file and cited to peer reviewed medical literature, and discussed the rationale of the opinion, the Board finds the VA examiners' opinions are highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

C.  Bilateral Eye Disability

The Veteran's February 1969 entrance examination disclosed clinically normal eyes - general, ophthalmscopic examination, pupils, and ocular mobility.  

The Veteran's July 1971 separation examination disclosed clinically normal eyes - general, ophthalmscopic examination, pupils, and ocular mobility.  

A private treatment record from Carolina Eye Associates March 24, 1999 shows that the Veteran presented with blurred vision and loss of altitudinal field in his right eye over the last few months.  A subsequent treatment record from September 17, 2000 shows that the Veteran had some parafoveal microaneurysms in his right eye.  He had received treatment for this in the spring of 1999.  Additional later private treatment records are substantially the same, and show treatment for and impressions of eye disability.  

A VA treatment record from August 28, 2002 shows that the Veteran previously had two laser surgical procedures on his right eye.  May 2014 VA treatment records show impressions of diabetic retinopathy.  An eye risk assessment from May 28, 2014 shows retinopathy was clinically normal, with macula and optic never both abnormal.  

In his September 2016 Notice of Disagreement (NOD), the Veteran asserts that service connection is warranted for bilateral eye disorders to include diplopia as secondary to non-service connected hypertension.  

The Veteran was afforded an August 2017 VA examination.  It found a date of onset of 1999.  The Veteran had a hemorrhage in the right eye with laser treatment and resultant poor vision.  There were impressions of bilateral glaucoma unspecified, right eye macular degeneration (secondary to retinal hemorrhage with laser treatment), and right eye low vision, left eye normal vision (secondary to retinal hemorrhage with laser treatment.  The Veteran was noted to be legally blind in the right eye.  Additional VA treatment records are substantially the same.

The Veteran was afforded a VA examination in August 2017.  The VA examiner indicated that he reviewed the entire claims file.  The VA examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.    The VA examiner explained that there was no medical evidence in the Veteran's STRs or within one year of discharge to document that hypertension was noted or treated.  Furthermore, the VA examiner reasoned that the Veteran's right eye problems were caused by too much cholesterol in his bloodstream, which formed a clot leading to a retinal hemorrhage.  

The Veteran is competent to report blurred vision and blindness.  He is competent to report that he has been told that he has an eye disability, for which he has undergone treatment.  He is competent to report that he is clinically blind in his right eye.

Here, the most probative evidence is the STRs and August 2017 VA examination with medical opinion showing that an eye disability was not noted or manifest during service or within one year of separation.  In addition, he did not have characteristic manifestations sufficient to identify the disease process during that time frame.  The most probative evidence establishes a remote onset of acquired pathology and the Veteran's own opinion warrants less probative value (regarding identifying a potential chronic disease entity) when compared with the objective evidence of record.  The private treatment records and the findings of the August 2017 VA examination show that his right eye disability first manifest around 1999 or 2000.  This is many years removed from discharge.  The Veteran's July 1971 separation examination disclosed clinically normal eyes - general, ophthalmscopic examination, pupils, and ocular mobility.  

The Veteran asserts that he is entitled to service connection for bilateral eye disorders to include diplopia, as secondary to non-service connected hypertension.  

However, an underlying disease or injury must first be service connected for the Veteran to claim secondary service connection.  38 C.F.R.  3.310.  Therefore, the possibility of secondary service connection is precluded.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to in-service asbestos and/or gas exposure, is denied.

Entitlement to service connection for hypertension, including as secondary to service-connected disability, is denied.

Entitlement to service connection for a bilateral eye disability, including as secondary to the non-service connected hypertension, is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


